Name: 85/638/EEC: Commission Decision of 20 December 1985 on financial assistance from the Community in making good losses incurred following the outbreak of African swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  civil law
 Date Published: 1985-12-31

 Avis juridique important|31985D063885/638/EEC: Commission Decision of 20 December 1985 on financial assistance from the Community in making good losses incurred following the outbreak of African swine fever in Belgium Official Journal L 379 , 31/12/1985 P. 0055 - 0055 Spanish special edition: Chapter 03 Volume 40 P. 0155 Portuguese special edition Chapter 03 Volume 40 P. 0155 COMMISSION DECISION of 20 December 1985 on financial assistance from the Community in making good losses incurred following the outbreak of African swine fever in Belgium (85/638/EEC)THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Decision 85/212/EEC (2), and in particular Article 1 (1) thereof, Whereas African swine fever has been found in several localities in Belgium; whereas the appearance of this exotic disease is a serious danger to the Community's livestock and in order to help eradicate the disease rapidly the Community should assist in making good the losses so caused; Whereas, as soon as the presence of African swine fever was officially confirmed, Belgium took all the measures specified in Article 1 of the abovementioned Decision; whereas the conditions for Community financial assistance are consequently met; whereas to be fully effective the Community's assistance should be the maximum authorized in the said Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION:Article 1The Community shall pay 50 % of the expenditure incurred by Belgium in compensating owners for the slaughter and destruction of pigs and the disinfecting of farms after all outbreaks of African swine fever detected in its territory in 1985. Article 2This Decision is addressed to the Member States. Done at Brussels, 20 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 96, 3. 4. 1985, p. 32. COMMISSION DECISION of 20 December 1985 on financial assistance from the Community in making good losses incurred following the outbreak of African swine fever in Belgium (85/638/EEC) THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Decision 85/212/EEC (2), and in particular Article 1 (1) thereof, Whereas African swine fever has been found in several localities in Belgium; whereas the appearance of this exotic disease is a serious danger to the Community's livestock and in order to help eradicate the disease rapidly the Community should assist in making good the losses so caused; Whereas, as soon as the presence of African swine fever was officially confirmed, Belgium took all the measures specified in Article 1 of the abovementioned Decision; whereas the conditions for Community financial assistance are consequently met; whereas to be fully effective the Community's assistance should be the maximum authorized in the said Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION:Article 1The Community shall pay 50 % of the expenditure incurred by Belgium in compensating owners for the slaughter and destruction of pigs and the disinfecting of farms after all outbreaks of African swine fever detected in its territory in 1985. Article 2This Decision is addressed to the Member States. Done at Brussels, 20 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 96, 3. 4. 1985, p. 32.